In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-22-00127-CV
                                __________________


                     IN RE JACLYN LOUISE PAPENFUSS

__________________________________________________________________

                           Original Proceeding
             317th District Court of Jefferson County, Texas
                       Trial Cause No. C-236,465
__________________________________________________________________

                           MEMORANDUM OPINION

      In a petition for a writ of mandamus, Jaclyn Louise Papenfuss contends the

trial court clearly abused its discretion by failing to properly apply the Uniform Child

Custody Jurisdiction and Enforcement Act (“UCCJEA”). Papenfuss argues that

because the child’s “home state” was indisputably Michigan when this matter was

filed, that state was the state that had primary jurisdiction over an initial custody

determination. The Real Party in Interest, Vernon Archie Wiggins III, did not

respond to our request for a response to Papenfuss’s petition. We conditionally grant

partial mandamus relief.


                                           1
      On December 5, 2019, Wiggins filed an original petition for divorce and suit

affecting the parent-child relationship. In his petition, Wiggins stated that he and

Papenfuss were “common law married” in October of 2017 and ceased to live

together in January of 2019, and that Papenfuss resided in Michigan. Wiggins

alleged that a child, V.A.W., was born in June of 2016, and he sought joint managing

conservatorship and asked the trial court to designate him as the primary custodian.

Acting pro se, Papenfuss filed a general denial, denying that the parties were married

and alleging in part, “I oppose Texas Jurisdiction on [V.A.W.], for the fact that we

have been residents of Michigan for this last year.” Papenfuss retained counsel and

filed a motion to dismiss the case for lack of jurisdiction, alleging in part that Texas

was not the home state of the child when the suit commenced. In response to the

motion to dismiss, Wiggins argued that the trial court had personal jurisdiction

because Papenfuss did not file a special appearance. Wiggins alleged the trial court

had personal and subject matter jurisdiction under Family Code Section

102.011(b)(2), (4), (5), (6) and (8).

      The associate judge held a hearing on Wiggins’s motion for temporary orders

and heard from the parties on the motion to dismiss. At the hearing, Wiggins’s

attorney argued the trial court had jurisdiction because Papenfuss filed a general

denial and did not file a special appearance. The attorney for Papenfuss argued




                                           2
             Regarding the child, my client had lived in another state for over
      a year; and so that state I believe has jurisdiction over the child, unless
      there’s a divorce here.
             There’s never been a marriage here. I understood that was an
      issue for a final hearing. But my client has never been married to this
      gentleman. There’s been no common-law marriage. There’s never been
      an agreement to be married. There’s never been holding out. They
      simply lived together, and they had a child together.

The attorney for Wiggins argued

      I will respond. By filing a general denial she submitted to the
      jurisdiction of the Court. There are other reasons for jurisdiction, the
      fact that the child was conceived in Texas, born in Texas, lived in
      Texas; and Ms. Papenfuss even filed a petition for child support through
      the office of the Attorney General last year in April, all of which –
      there’s plenty of contact with the State of Texas, as well as just
      submitting yourself to the jurisdiction of the Court.

The associate judge ruled that the trial court had jurisdiction and denied the motion

to dismiss based on the fact that Papenfuss filed a general denial and subjected

herself to the jurisdiction of the court. With respect to the temporary orders, the trial

court heard testimony from the parties. In the hearing, Wiggins testified that by

mutual agreement Papenfuss left Texas with the child on January 3, 2019. After eight

months of living in Michigan with V.A.W., Papenfuss informed Wiggins that they

would not be returning to Texas. On February 28, 2020, the associate judge signed

an order denying Papenfuss’s motion to dismiss for lack of jurisdiction.

      On September 8, 2020, Papenfuss filed a motion to transfer the suit affecting

the parent-child relationship to Shiawassee County, Michigan, pursuant to Section



                                           3
155.301(a) of the Texas Family Code. The following day she filed an amended

motion to dismiss for lack of jurisdiction, adding a UCCJEA affidavit.

      In September of 2020, the trial court held a Zoom hearing on Papenfuss’s

amended motion to dismiss, which was held before the 317th District Court Judge.

At that hearing, Wiggins did not dispute that Papenfuss and V.A.W. moved to

Michigan on January 4, 2019, but he argued they had not established permanent

residency in Michigan until more recently. Wiggins argued Papenfuss had

acquiesced to Texas jurisdiction and residency by applying for child support services

through the Office of the Attorney General of Texas. Papenfuss ceased

communicating with him on August 20, 2019, that Papenfuss started thinking she

was not coming back to Texas in August of 2019, and later she informed him that

she would not be returning to Texas. Before that, they were visiting by agreement in

Michigan. At the time of the hearing, the child was living in her paternal

grandfather’s home in Michigan. According to Wiggins, in a social media post

Papenfuss announced she had obtained employment in Michigan on or about

November 17, 2019.

      Papenfuss testified she and Wiggins are not married and never agreed to be

married. Papenfuss testified Michigan is her permanent home and as of April 2019

she had decided to stay in Michigan, but she delayed telling Wiggins until later. She

obtained Medicaid for the child in Michigan. She has been working as a home

                                         4
healthcare aide in Michigan since November 2019, but her hours were reduced due

to COVID and she began drawing unemployment.

      After the hearing, the trial court signed temporary orders addressing

conservatorship, possession, and access to the child. The Temporary Orders were

approved by both Papenfuss and Wiggins as to “form and substance.” The temporary

orders recite “all necessary prerequisites of the law have been legally satisfied and

that the Court has jurisdiction of this case and of all the parties.”

      Section 152.106 of the Family Code states “A child custody determination

made by a court of this state that had jurisdiction under this chapter binds all persons

who have been served in accordance with the laws of this state or notified in

accordance with Section 152.108 or who have submitted to the jurisdiction of the

court and who have been given an opportunity to be heard. As to those persons, the

determination is conclusive as to all decided issues of law and fact except to the

extent the determination is modified.” 1 And, pursuant to section 152.102(3), a child

custody determination includes temporary orders.2

      While we agree that the trial court had subject matter jurisdiction over the

divorce proceeding and personal jurisdiction over Papenfuss, that does not mean the




      1
          See Tex. Fam. Code Ann. § 152.106 (emphasis added).
      2
          Id. § 152.102(3).
                                         5
court could assume jurisdiction to make an initial child custody determination over

V.A.W. when V.A.W.’s “home state” was Michigan at the time the suit was filed. 3

      We review de novo the construction of the UCCJEA home state provisions

codified in the Texas Family Code.4 Under the UCCJEA codified in section 152.102

of the Texas Family Code, the home state of the child is “the state in which a child

lived with a parent . . . for at least six consecutive months immediately before the

commencement of a child custody proceeding.”5 The child’s physical location is the

central factor to be considered in determining a child’s home state.6 The parent’s

subjective intent to return to Texas is immaterial in determining whether another

state acquired home-state status.7 Wiggins developed evidence that Papenfuss

intended to return to Texas in the future when she first moved to Michigan, but it is

undisputed that on the date the suit commenced the child had been living in Michigan

with her mother for more than six months. Michigan was the child’s home state on

the date the suit commenced.8



      3
        See In re Dean, 393 S.W.3d 741, 747 (Tex. 2012) (orig. proceeding) (a
divorce action and a custody proceeding involve different inquiries); see also
Barajas v. Santiago, No. 01-10-00914-CV, 2012 WL 760921, at *3 (Tex. App.—
Houston [1st Dist.] Mar. 8, 2012, no pet.) (mem. op.) (waiver of service for divorce
does not confer jurisdiction for purposes of the UCCJEA).
      4
        Powell v. Stover, 165 S.W.3d 322, 324 (Tex. 2005) (orig. proceeding).
      5
        Tex. Fam. Code Ann. § 152.102(7).
      6
        Powell, 165 S.W.3d at 326.
      7
        Id.
      8
        See Tex. Fam. Code Ann. § 152.102(5), (7).
                                          6
       Except for temporary emergency jurisdiction, a trial court has jurisdiction to

make an initial child custody determination only if (1) Texas is the home state of the

child on the date the proceeding commences, (2) a court of another state does not

have home state jurisdiction, or a court of the child’s home state has declined to

exercise jurisdiction on the ground that Texas is the more appropriate forum, and the

child and at least one parent has a significant connection with Texas other than mere

physical presence and substantial evidence is available in Texas concerning the

child’s care, protection, training, and personal relationships, (3) all courts having

jurisdiction have declined to exercise jurisdiction on the ground that a Texas court

is the more appropriate forum, or (4) no other state would have initial child custody

jurisdiction. 9

       When this proceeding began, the child’s home state was Michigan; therefore,

under the UCCJEA as adopted in the Texas Family Code, except for temporary

emergency jurisdiction, a Texas court may only exercise jurisdiction to make an

initial child custody determination if a Michigan court declined to exercise

jurisdiction. 10 A Texas court may communicate with the court of another state




       9
           See id. § 152.201(a).
       10
            Id.
                                          7
concerning a case arising out of the UCCJEA.11 In this case, however, no

communication between the trial court and a Michigan court appears in the record.12

      A trial court abuses its discretion if it fails to apply the law correctly.13 A writ

of mandamus provides an appropriate means to require a trial court to comply with

the jurisdictional requirements of the UCCJEA.14 The trial court abused its discretion

by exercising jurisdiction over the suit affecting the parent-child relationship when


      11
          See id. § 152.110.
      12
          Here, we are dealing with temporary orders and the trial court has not yet
rendered a final custody determination. And the parties have not asked our court to
render the temporary orders void or voidable, so that issue is not before us here. That
said, we note that the Texas Supreme Court stated there is an unresolved issue among
the states as to whether the UCCJEA is a subject-matter jurisdiction statute, yet the
majority of the Court in resolving the decision we refer to decided not to reach the
issue. See In re D.S., 602 S.W.3d 504, 517-18 (Tex. 2020). There, the Court stated:
“We observe that of the states that have considered the jurisdictional issue, some
refer to the UCCJEA as a subject-matter-jurisdiction statute, while others do not.
The issue is not settled.” Id. (citations omitted). In the concurring opinion written by
Justice Lehrmann and joined by Justices Devine and Busby, the concurring Justices
would have reached the issue and concluded that “a court’s lack of ‘jurisdiction’
under the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) does
not equate to a lack of ‘subject matter jurisdiction’ that deprives the court of the
power to hear and decide the case, thereby endangering a judgment’s finality.” Id. at
518 (Lehrmann, J., concurring). The concurring opinion reasoned that “the Family
Code provides that a final order in a custody proceeding rendered by a court other
than the court with continuing, exclusive jurisdiction over that proceeding is
‘voidable,’ not void. Tex. Fam. Code § 155.104(b).” Id. at 520. The concurrence
explained it would be inconsistent with one of the UCCJEA’s primary concerns,
which is “avoiding relitigation of custody judgments,” to treat it as a subject-matter
jurisdiction statute. Id. Accordingly, the concurring Justices would “treat a court’s
erroneous application of the UCCJEA’s requirements as [] error, not lack of subject
matter jurisdiction.” Id. at 520-21.
       13
          Powell, 165 S.W.3d at 324.
       14
          Id.
                                            8
the undisputed evidence reflects that Michigan is the child’s home state and there is

no evidence in the record that any Michigan court has declined to exercise

jurisdiction. 15 The trial court should vacate its temporary orders and contact a

Michigan court to determine if that court declines to exercise jurisdiction on the

ground that Texas is the more appropriate forum 16 or the trial court will dismiss the

suit affecting the parent-child relationship. The writ shall issue only in the event the

trial court fails to comply.

      PETITION CONDITIONALLY GRANTED.

                                                            PER CURIAM

Submitted on May 16, 2022
Opinion Delivered July 14, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




      15
           See Tex. Fam. Code Ann. § 152.201(a)(2).
      16
           See id. § 152.110.
                                         9